Case 1:15-cr-20169-JEM Document 257 Entered on FLSD Docket 11/26/2019 Page 1 of 1

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 SENTENCING MINUTES FOR
                                HONORABLE JOSE E. MARTINEZ

 Deft: Andres Porfirio Rodriguez                             Case No: 15-20169-CR-Martinez

 Clerk: Wanda Holston                                        USPO: Syreta Gould

 Reporter: Dawn Savino                                       Counsel: Frank Prieto; Todd Onore

 AUSA: Brian Dobbins

 Interpreter:   Spanish



                                JUDGEMENT AND SENTENCE

 Imprisonment:                          Months                            Count(s)
                                         102                                  1



 Supervised Release/Probation             Year(s)                         Count(s)
                                              3                                  1



Dismiss remaining counts of the Superseding Indictment as to this defendant upon the motion of the
government.

Special Conditions: Permissible Search; Financial Disclosure Requirement; Mental Health Treatment;
No New Debt Restriction; Unpaid Restitution, Fines, or Special Assessment.

Special Assessments: $100/Restitution in the amount of $84,000, joint several with co-defendants.
Court advised defendant of right to appeal.
                                                  CUSTODY

         Remanded to the Custody of the U.S. Marshal Service in Miami, Florida.
         Release on Bond pending appeal.
________ Self- Surrendered to U.S. Marshal Service at _________________________________


Commitment Recommendation: The defendant shall be assigned to a facility as close to South Florida
as possible commensurate with his background and the offense of which he stands convicted.
